Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 5/11/2021 is acknowledged.

Therefore, claims 18-20 remain withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction requirement is hereby made FINAL.


Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 claims “the method comprising: irradiating microwaves to a reaction mixture comprising a Cannabis sp. plant or an extract thereof and ethyl acetate in an airtight container”. Then, claim 2 claims “wherein the extract is obtained by a method
comprising contacting an aprotonic solvent with the Cannabis sp. plant”. This is totally confusing since claim 1 does NOT require an extract and what if one of ordinary skill in the art were to pick “Cannabis sp. plant” instead of “extract” ? Further, it is redundant to state “aprotonic solvent” since ethyl acetate is already listed as the solvent which is aprotonic. This is clearly exemplified in claim 4 which notes ethyl acetate is a aprotonic solvent. Claim 3 is confusing for the same reasons as claim 2. Further it is confusing what the difference of “contacting” versus “incubating” is in claims 2 and 3. Claims 5, 6, 12, 13 are rejected since they are dependent on rejected claim 1. Claim 4 is confusing since the aprotonic solvent is already defined in claim 1 as ethyl acetate and thus the markush group confuses what is already defined as the aprotonic solvent (ethyl acetate). 


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/000094 (of record).

WO teaches that a cannabinoid is isolated using microwaves on cannabis and and a solvent in an airtight container, see page 7. Note also that, that portion of WO, was done at the same temperature. Note hexane use on page 17 of the instant specification, paragraph 71. Note cannabidiol (CBD) at page 6, paragraph 21. Note “isolated compounds” page 8, top. Some of the other numbrs are not the same, but it is clear that the same cannabinoids as claimed are being used in WO at the stated conditions, the other conditions are inherent to the overall composition. 


In the event it is seen that the other conditions such as microwave irradiation wattage are not inherent to the composition of WO (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since clearly such amounts were will within the purview of the ordinary artisan in an effort to optimize the desired results. Applicant has clearly used the same solvent with the same plant in the same fashion thus it teaches the claimed invention. 

Applicant states that they are aware that a carbonate ester of C1-C12 alcohols (in WO) includes ethyl acetate. Thus, applicant admits that WO in fact does teach ethyl acetate. Applicant argues that the ethyl acetate of WO was used as a solvent for removing non-cannabinoid impurities instead of extracting a cannabinoid. This is not understood since clearly, this is an extraction using ethyl acetate. Whether the ethyl acetate is used as a solvent for removing non-cannabinoid impurities or not, inherently a cannabinoid will be extracted by virtue of the action of the ethyl acetate. 

Applicant argues on page 8 of their last response that “Kotra WO ‘094 discloses ethyl acetate as a solvent for removing non-cannabinoid impurities, instead of extracting cannabinoid. Thus, Kotra WO ‘094 does not disclose or suggest the feature ‘isolating cannabinoid from the microwave-irradiated reaction mixture, wherein the microwave-irradiated reaction mixture comprises ethyl acetate’ “, according to applicant.  

Once again, the applicant has admitted on the record that WO DOES IN FACT teach ethyl acetate. As for the “removing non-cannabinoid impurities” as opposed to “extracting cannabinoid” argument made by applicant, once again, so what ? Whether one of ordinary skill in the art is doing one or the other, by the inherent nature of the procedure with ethyl acetate that will remove non-cannabinoid impurities (according to applicant) the ethyl acetate by definition will also extract (isolate-applicant uses the terms as functional equivalents) the cannabinoid out from the reaction mixture. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655